In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Queens County (Bogacz, J.), dated March 22, 2010, which granted the respondent’s application to dismiss the petition based on an alleged violation of the statutory speedy trial provision of Family Court Act § 340.1, and dismissed the proceeding.
Ordered that the order is reversed, on the law, on the facts, and in the exercise of discretion, without costs or disbursements, the application is denied, and the petition is reinstated.
The Family Court erred in failing to grant an adjournment of the fact-finding hearing based upon the respondent’s failure to appear (see Matter of Randy K., 77 NY2d 398, 402 [1991]), and in refusing to issue a warrant, despite evidence that issuance of a warrant would be necessary to secure his appearance (see Family Ct Act § 312.2). Therefore, the Family Court’s dismissal of the proceeding for failure to timely commence a fact-finding hearing was improper (see Matter of Randy K., 77 NY2d at 403; Matter of Sean B., 209 AD2d 347 [1994]). Rivera, J.P., Angiolillo, Roman and Sgroi, JJ., concur.